 


113 HR 1445 IH: Sandy Disaster Fisheries Relief Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 1445 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2013 
Mr. Pallone (for himself, Mr. Bishop of New York, Mr. Runyan, Mr. Grimm, and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
Making supplemental appropriations for the National Oceanic and Atmospheric Administration for fisheries disasters, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2013:Department of CommerceNational Oceanic and Atmospheric AdministrationOperations, Research, and FacilitiesFor an additional amount for Operations, Research, and Facilities for necessary expenses related to fishery disasters during calendar year 2012 that were declared by the Secretary of Commerce as a direct result of impacts from Hurricane Sandy, $193,000,000,000, to remain available until September 30, 2014: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
This Act may be cited as the Sandy Disaster Fisheries Relief Act. 
 
